IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

CHARLESTON DIVISION
Keith Simpson, ) Civil Action No. 2:19-cv-2245-RMG
Plaintiff,
Vv. 5 ORDER AND OPINION
South Carolina Department of Corrections;
Warden Joseph McFadden, individually )

and/or in his official capacity as warden of )
Lieber Correctional Institution, Correctional)
Officer Dennis, individually and/or in his _ )
official capacity as an employee of Lieber _ )
Correctional Institution; Correctional )
Officer Kelly, individually and/or in his )
official capacity as an employee of Lieber)
Correctional Institution, Correctional )
Officer McKie, individually and/or inhis _ )
official capacity as an employee of Lieber)
Correctional Institution, )

)

)

)

Defendants.

 

Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge
(Dkt. No. 66) recommending the Court grant Defendants South Carolina Department of
Corrections, Warden Joseph McFadden, and Correctional Officers Dennis, Kelly, and McKie’s
Motion for Sumary Judgment (Dkt. No. 50). For the reasons set forth below, the Court adopts the
R & Ras the order of the Court and grants Defendants’ Motion for Summary to the extent that
Plaintiffs 42. U.S.C. § 1983 claim against the South Carolina Department of Corrections is

dismissed. All remaining state law claims are remanded.

I. Background

This civil action arises from an alleged inmate-on-inmate attack that occurred at Lieber
Correctional Institution (“Lieber”), wherein Plaintiff Keith Simpson was attacked in his room by
“several inmates.” (Dkt. No. 2 at 12). Plaintiff, a diabetic, alleges he was assaulted on May 7,
2016, after he returned to his dorm from medical for an insulin shot. (/d.). Plaintiff alleges that
Defendant Correctional Officer Dennis walked by Plaintiff’s room “and did not lock his door.”
(/d.). Shortly thereafter, “several inmates with towels wrapped around their heads entered into his
room and began beating him with sticks and stabbing him with shanks; the attack lasted
approximately 15 to 20 minutes.” (/d.). Plaintiff alleges that he stayed in his room “all night even
through count and no correctional officer helped him even though there was blood all over the
room.” (/d.). According to Plaintiff, he was eventually taken to the Medical University of South
Carolina after “medical came to his room to give him the insulin and found him all bloody.” (/d.).
Simpson suffered a nasal bone fracture and laceration from the assault. (/d.).

Specific to Plaintiff, the Complaint alleges four causes of action: (1) injunctive relief
pursuant to S.C. Code Ann. § 15-43-30 and 42 U.S.C. § 1983; (2) deliberate indifference against
Defendant McFadden “and any named Defendant correctional officers” pursuant to § 1983; (3)
failure to implement appropriate policies, customs, and practices against Defendant McFadden
pursuant to § 1983; and (4) violation of the South Carolina Tort Claims Act (“SCTCA”) against
SCDC, Defendant McFadden, “and any named Defendant correctional officers.” (/d. at 15-21).

On October 7, 2019, Defendants filed a Motion for Summary Judgment. (Dkt. No. 50).
Plaintiff filed a response in opposition on October 21, 2019. (Dkt. No. 55). In his Opposition,
Plaintiff agreed to withdraw “all 42 U.S.C. § 1983 claims against Defendant Warden Joseph
McFadden, Correctional Officer Dennis, Correctional Officer Kelly, and Correctional Officer

McKie” but not his § 1983 claim against Defendant SCDC for injunctive relief. (Dkt. No. 55 at
9). Defendants filed a reply brief on October 28, 2019. (Dkt. No. 58). Defendants’ motion has

been fully briefed and is ripe for disposition.

II. Legal Standard

A. Report and Recommendation

The Magistrate Judge makes only a recommendation to this Court that has no presumptive
weight. The responsibility to make a final determination remains with the Court. See Mathews v.
Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This
Court must make a de novo determination of those portions of the R & R Plaintiff specifically
object. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district
court need not conduct a de novo review, but instead must only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life
& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). “Moreover,
in the absence of specific objections to the R & R, the Court need not give any explanation for
adopting the recommendation.” Wilson v. S.C. Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL
1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th
Cir.1983)). Plaintiff did not file objections in this case, and the R & R is reviewed for clear error.

B. Motion for Summary Judgment

Summary judgment is appropriate if the movant “shows that there is no genuine dispute as
to any material fact” and it is therefore entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a). In other words, summary judgment should be granted “only when it is clear that there is no
dispute concerning either the facts of the controversy or the inferences to be drawn from those
facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). “In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities in
favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d 1005,
1008 (4th Cir. 1996). The party seeking summary judgment has the initial burden of demonstrating
that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
Once the moving party has made this threshold demonstration, the non-moving party must
demonstrate that specific, material facts exist that give rise to a genuine issue. Jd. at 324. Under
this standard, “[c]onclusory or speculative allegations do not suffice, nor does a ‘mere scintilla of
evidence’” in support of the non-moving party’s case. Thompson v. Potomac Elec. Power Co., 312
F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287 (4th Cir.
1999)).

III. Discussion

Having withdrawn all but one § 1983 claim, (Dkt. No. 55 at 9), Plaintiff's remaining claims
are: (1) a § 1983 claim against Defendant SCDC for injunctive relief; (2) a cause of action for
violation of the SCTCA against Defendants SCDC, Warden McFadden, and “any named
Defendant correctional officer”; and (3) a claim for injunctive relief pursuant to S.C. Code Ann. §
15-43-30. (Dkt. No. 2).

A. Plaintiffs § 1983 Claim for Injunctive Relief Against SCDC

Defendants assert that Plaintiff's § 1983 claim against SCDC is barred under the Eleventh
Amendment. (Dkt. No. 50 at 4-6, 22). Plaintiff responds that SCDC waived sovereign immunity
by voluntarily removing this action to federal court, and that the Eleventh Amendment only
“shields a state entity from suit in federal court for recovery of monetary damages.” (Dkt. No. 55
at 10). Defendants are correct — the Eleventh Amendment bars Plaintiff's § 1983 claim against
SCDC, even if only for injunctive relief.

The Eleventh Amendment prohibits federal courts from entertaining an action against a

state. See, e.g., Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam) (barring actions against
states or state agencies, including actions for injunctive relief); Hans v. Louisiana, 134 U.S. 1, 10—-
11 (1890). Eleventh Amendment immunity “extends to ‘arm[s] of the State,’ including state
agencies and state officers acting in their official capacity,” Cromer v. Brown, 88 F.3d 1315, 1332
(4th Cir. 1996) (alteration in original) (internal citations omitted), because “a suit against a state
official in his or her official capacity is not a suit against the official but rather is a suit against the
official’s office . . . [and] is no different from a suit against the State itself,” Will v. Mich. Dep’t of
State Police, 491 U.S. 58, 71 (1989) (internal citation omitted). SCDC is a “a state agency” and
thus “an arm of the State of South Carolina.”! Abebe v. S.C. Dep’t of Corr., No. 0:09-cv-3111-
MBS-PJ, 2010 WL 2991595, at *2 (D.S.C. July 2, 2010), adopted in part, 2010 WL 3258595
(D.S.C. Aug. 16, 2010). “As such, the Eleventh Amendment protects SCDC from suit whether
money damages or injunctive relief is sought.” Jd. (citing Alabama, 438 U.S. at 782) (emphasis
supplied). Further, Congress did not abrogate the States’ sovereign immunity when it enacted §
1983, Will, 491 U.S. at 64 (“[A] State is not a person within the meaning of § 1983”), nor has
South Carolina consented to suit in federal court, Rogers v. South Carolina Dept. of Corrections,
No. 1:18-3251-MGL-SVH, 2019 WL 184343, at *1 & n.1 (D.S.C. Jan. 14, 2019) (South Carolina
“has not consented to suit in federal district court’’) (citing S.C. Code Ann. § 15-78-20(e)). In sum,

SCDC is not subject to suit under § 1983.

 

' Though Plaintiff withdrew all § 1983 claims against the individual Defendants, the Court notes
that as employees of SCDC, Defendants McFadden, Dennis, Kelly, and McKie are entitled to
Eleventh Amendment immunity as to any claims brought against them in their official capacities.
See, e.g., Rhoden v. South Carolina Dep’t of Corr., No. 4:17-cv-2537-HMH-TER, 2017 WL
9288217, at *3 (D.S.C. Oct. 4, 2017) (finding claims against prison warden in his official capacity
should be dismissed because warden is entitled to Eleventh Amendment immunity), adopted by,
2017 WL 5494126 (D.S.C. Nov. 16, 2017), amended, 2017 WL 6032341 (D.S.C. Dec. 6, 2017);
Edwards v. Patell, No. 4:06-cv-0748-HFF-TER, 2007 WL 2428548, at *8 (D.S.C. Aug. 21, 2007)
(dismissing claims brought against defendant “employee of SCDC” in his official capacity).
Defendants’ voluntary removal to federal court does not change this. In Lapides v. Board
of Regents, the Supreme Court held that where a state had already consented to suit in its own
courts, said state could not regain immunity by removing to federal court and seeking dismissal
on the basis of the Eleventh Amendment. 535 U.S. 613, 616 (2002). On the other hand, the Fourth
Circuit has distinguished Lapides and held that where a state has not consented to suit in its own
courts, a state’s invocation of a federal forum does not serve to waive sovereign immunity. Stewart
v. North Carolina, 393 F.3d 484 (4th Cir. 2005) (distinguishing Lapides and providing that states
may “employ removal in the same manner as any other defendant facing federal claims” without
waiving sovereign immunity); Passaro v. Virginia, 935 F.3d 243, 247 (4th Cir. 2019) (rejecting
argument that the Commonwealth waived its sovereign immunity to a Title I ADA claim by
removing case to federal court). Contrary to Plaintiff's contentions, the situation here is like that
in Stewart. By removing to federal court, Defendant SCDC did not waive its immunity and is still
an improper § 1983 defendant.

Further, Plaintiffs assertion that the Eleventh Amendment does not bar federal claims
against SCDC for injunctive relief is incorrect. In Ex Parte Young, the Supreme Court held that,
although prohibited from giving orders directly to a State, federal courts could enjoin state
officials in their official capacities. 209 U.S. 123, 155-56 (1908). “The Ex Parte Young
exception is directed at ‘officers of the state [who] are clothed with some duty in regard to the
enforcement of the laws of the state, and who threaten and are about to commence proceedings”
to enforce an unconstitutional act against affected parties. McBurney v. Cuccinelli, IT, 616 F.3d
393, 399 (4th Cir. 2010) (citing Ex Parte Young, 209 U.S. at 155-56); see Woods v. S.C. Dep’t of
Health & Human Servs., No. 3:18-cv-00834-MGLKDW, 2019 WL 1995136, at *6 (D.S.C. Apr.

18, 2019) (finding that a “claim for prospective injunctive relief permitted by Ex Parte Young...
would be brought against state officers or agency employees in their official capacities”),
adopted by, 2019 WL 1995511 (D.S.C. May 6, 2019). Here, Ex Parte Young is inapplicable.
Plaintiffs have voluntarily withdrawn all § 1983 claims against individual Defendants. SCDC, a
state agency, is the lone remaining § 1983 Defendant, and retains its immunity under the
Eleventh Amendment regardless of the type of relief sought. Abebe, 2010 WL 2991595, at *2;
Alabama, 438 U.S. at 782. Plaintiff's § 1983 claim against SCDC is dismissed.

B. Plaintiff's Remaining State Law Claims

As Plaintiff's § 1983 claim against SCDC is dismissed, only Plaintiff's state law claims
remain. By enacting the SCTCA, South Carolina generally consents to suit for tort claims filed
against it in state court. Briggs v. South Carolina Dept. of Corrections, No. 13-cv-1348, 2014
WL 1278173, at *21 (Mar. 27, 2014); see also Lapides, 535 U.S. at 619 (“A State’s voluntary
appearance in federal court waives sovereign immunity for claims where a state has consented to
suit in its own courts for such claims”).

However, as no federal claim remains, the Court declines to exercise supplemental
jurisdiction over Plaintiff's state law claims. “[O]nce a district court has dismissed the federal
claims in an action, it maintains ‘wide discretion’ to dismiss the supplemental state law claims
over which it properly has supplemental jurisdiction.” Yashenko v. Harrah’s of NC Casino Co.,
446 F.3d 541, 553 n.4 (4th Cir. 2006) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
353-54 (1988)). A district court “may decline to exercise supplemental jurisdiction over a claim
under subsection (a) if... (3) the district court has dismissed all claims over which it has
original jurisdiction.” 28 U.S.C § 1367(c)(3). When determining whether to exercise
supplemental jurisdiction over state law claims, a district court must consider “convenience and

fairness to the parties, the existence of any underlying issues of federal policy, comity, and
considerations of judicial economy.” Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995)
(citing Cohill, 484 U.S. at 350 n.7).

Here, the Court finds that no party would be inconvenienced or unfairly prejudiced by
declining to exercise supplemental jurisdiction over the remaining state law claims, nor does the
Court find there to be underlying issues of federal policy in Plaintiff's state law claims. For
reasons of comity and judicial economy, the Court remands Plaintiff's remaining claims to
Dorchester County. See, e.g., Johnson v. Ozmint, No. 9:08-cv-043 1-PMD-BM, 2009 WL
252152, at *6 (D.S.C. Feb. 2, 2009) (dismissing federal claims and noting, “[w]ith respect to
these remaining state law causes of action, when federal claims presented in a case which has
been removed to federal court from state court are dismissed, the case should be remanded to
state court for resolution of any remaining state law claims... .”).

IV. Conclusion

For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 66) is ADOPTED
as the order of the Court. Defendants’ Motion for Summary Judgment (Dkt. No 50) is GRANTED
to the extent that Plaintiff's § 1983 claim against SCDC is DISMISSED WITH PREJUDICE.

Plaintiff's remaining state law claims are REMANDED to Dorchester County.

(hu SP

Richard Mark Gergel \”
United States District Court Judge

AND IT IS SO ORDERED.

 

February _(@ , 2020
Charleston, South Carolina
